Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 6 July 1787
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Sir
Paris July 6. 1787.

Your favor of April 14. came here during my absence on a journey through the Southern parts of France and Northern of Italy, from which I am but lately returned: this cause alone has  prevented your receiving a more early answer to it. I am glad to find that among the various branches of science presenting themselves to your mind you have fixed on that of Politics as your principal pursuit. Your country will derive from this a more immediate and sensible benefit. She has much for you to do. For tho’ we may say with confidence that the worst of the American constitutions is better than the best which ever existed before in any other country, and that they are wonderfully perfect for a first essay, yet every human essay must have defects. It will remain therefore to those now coming on the stage of public affairs to perfect what has been so well begun by those going off it. Mathematics, Natural philosophy, Natural history, Anatomy, Chemistry, Botany, will become amusements for your hours of relaxation, and auxiliaries to your principal studies. Precious and delightful ones they will be. As soon as such a foundation is laid in them as you may build on as you please hereafter, I suppose you will proceed to your main objects, Politics, Law, Rhetoric and History. As to these, the place where you study them is absolutely indifferent. I should except Rhetoric, a very essential member of them, and which I suppose must be taught to advantage where you are: you would do well therefore to attend the public exercises in this branch also, and to do it with very particular diligence. This being done, the question arises, where you shall fix yourself for studying Politics, Law, and History? I should not hesitate to decide in favor of France, because you will at the same time be learning to speak the language of that country, become absolutely essential under our present circumstances. The best method of doing this would be to fix yourself in some family where there are women and children, in Passy, Auteuil or some other of the little towns in reach of Paris. The principal hours of the day you will attend to your studies, and in those of relaxation associate with the family. You will learn to speak better from women and children in three months, than from men in a year. Such a situation too will render more easy a due attention to oeconomy of time and money. Having pursued your main studies here about two years, and acquired a facility in speaking French, take a tour of 4. or 5. months through this country and Italy, return then to Virginia and pass a year in Williamsburg under the care of Mr. Wythe, and you will be ready to enter on the public stage, with superior advantages. I have proposed to you to carry on the study of the law, with that of Politics and History. Every political measure will for ever have an intimate connection with the laws of the land; and he who knows nothing of these will  always be perplexed and often foiled by adversaries having the advantage of that knolege over him. Besides it is a source of infinite comfort to reflect that under every change of fortune we have a resource in ourselves from which we may be able to derive an honourable subsistence. I would therefore propose not only the study, but the practice of the law for some time, to possess yourself of the habit of public speaking.With respect to modern languages, French, as I have before observed, is indispensible. Next to this the Spanish is most important to an American. Our connection with Spain is already important and will become daily more so. Besides this the antient part of American history is written chiefly in Spanish. To a person who would make a point of reading and speaking French and Spanish, I should doubt the utility of learning Italian. These three languages, being all degeneracies from the Latin, resemble one another so much that I doubt the possibility of keeping in the head a distinct knowlege of them all. I suppose that he who learns them all will speak a compound of the three, and neither perfectly.—The journey which I propose to you need not be expensive, and would be very useful. With your talents and industry, with science, and that stedfast honesty which eternally pursues right, regardless of consequences, you may promise yourself every thing—but health, without which there is no happiness. An attention to health then should take place of every other object. The time necessary to secure this by active exercises, should be devoted to it in preference to every other pursuit. I know the difficulty with which a studious man tears himself from his studies at any given moment of the day. But his happiness and that of his family depends on it. The most uninformed mind with a healthy body, is happier than the wisest valetudinarian.—I need not tell you that if I can be useful to you in any part of this or any other plan you shall adopt, you will make me happy by commanding my services.
Will you be so good, Sir, as to return my most respectful thanks for the diploma with which I am honored by the society instituted with you for the encouragement of the study of Natural history. I am afraid it will never be in my power to contribute any thing to the object of the institution. Circumstances have thrown me into a very different line of life; and not choice, [as] I am happy to find is your case.—In the year 1781. while confined to my room by a fall from my horse, I wrote some Notes in answer to the enquiries of M. de Marbois as to the Natural and Political state of Virginia. They were hasty and indigested: yet as some of these touch slightly  on some objects of it’s natural history, I will take the liberty of asking the society to accept a copy of them. For the same reason, and because too they touch on the political condition of our country, I will beg leave to present you with a copy, and ask the favor of you to find a conveyance for them from London to Edinburgh. They are printing by Stockdale, bookseller Piccadilly, and will be ready in 3. or 4. weeks from this time. I will direct him to deliver two copies to your order.Repeating constantly the proffer of my services, I shall only add assurances of the esteem and attachment with which I am Dear Sir Your friend & servt.,

Th: Jefferson

